Citation Nr: 0315428	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-01 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to August 
1945.  He died in May 1998.  His widow is the appellant.  

The matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 RO decision that denied service 
connection for the cause of the veteran's death, which is 
claimed for the purpose of entitlement to Dependency and 
Indemnity Compensation (DIC).  In March 2001, the Board 
remanded the matter for further action.

The RO also denied eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance.  However, the veteran's 
widow has never claimed such educational benefits, and 
Chapter 35 eligibility is established by a favorable finding 
on the claim for service connection for the cause of the 
veteran's death.  There is no separate appellate issue of 
eligibility for Chapter 35 educational benefits.


FINDINGS OF FACT

During service the veteran had an episode of hepatitis (a 
liver infection); the service hepatitis residuals led to 
post-service development of cirrhosis of the liver; and the 
cirrhosis of the liver in turn led to the development of 
liver cancer, from which the veteran died years after 
service.






CONCLUSION OF LAW

Fatal liver cancer was incurred in service, and the criteria 
for service connection for the cause of death have been met.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from May 1941 
to August 1945.  From August 3 to September 4, 1942, he was 
hospitalized for treatment of acute catarrhal jaundice.  He 
presented with complaints of anorexia, lassitude, weakness, 
heavy feeling in the stomach, dark urine, and jaundice.  The 
final diagnosis was mild acute catarrhal jaundice, with an 
undetermined cause.  (Catarrhal jaundice is an obsolete term 
for viral hepatitis.  Stedman's Medical Dictionary at 903 
(26th ed. 1995)).  Records show that his treatment was 
routine and his recovery was uneventful.  The condition at 
discharge from hospitalization was improved and cured.  Other 
service medical records show intermittent hoarseness at 
various times in service.  Near the end of his service, 
evaluation led to the assessment that he had hysterical 
aphonia and dysphonia, or recurrent laryngeal nerve paralysis 
due to hysteria; it was noted that precipitating stress 
included service in the South Pacific with several months of 
being subject to aerial bombardment.  He was separated from 
service in August 1945, with a certificate of disability for 
discharge, due to chronic moderate hysteria manifested by 
nervousness, emotional instability, recurrent aphonia, and 
dysphonia; and partial paralysis of the right laryngeal nerve 
of undetermined cause.   

Service connection was established in September 1945 for a 
nervous condition (manifested by periodic loss of voice and 
hoarseness), evaluated 30 percent disabling.  

Private medical records from 1993 to 1998 reflect treatment 
for liver disease.  

The veteran's private treating doctor, R.R. Caradonna, found 
an elevated ferritin level in December 1993.  The doctor 
noted that the veteran had a history of hepatitis dating back 
at least 30 years and that this apparently did resolve; he 
had been doing reasonably well otherwise.  Hematological 
tests revealed a thalassemia minor trait.  In January 1994, 
it was felt that he had some underlying liver disease.  A 
February 1994 biopsy revealed micronodular cirrhosis with 
moderate steatosis; the etiology of the cirrhosis was not 
clear.  On serologic testing in June 1994, he had positive 
hepatitis A and B antibodies, and negative hepatitis C 
antibody.  A December 1997 liver biopsy showed hepatocellular 
carcinoma (i.e., liver cancer).  He thereafter received 
treatment for the liver cancer, and there were some 
references to it being secondary to liver cirrhosis.

In May 1998, the veteran was admitted to a hospital.  It was 
noted he recently had been diagnosed as having hepatocellular 
carcinoma with cirrhosis, had undergone chemotherapy for the 
cancer, and the day before admission began to have rectal 
bleeding and hematemesis.  Within several days of admission, 
he died.  Diagnoses on the hospital death summary report 
included hepatocellular carcinoma with cirrhosis, possible 
metastases to the lung, compensated liver disease with 
bleeding esophageal varices, anemia, shock, hypertension, and 
dysphagia.  

The veteran's May 1998 death certificate lists the immediate 
cause of death as massive esophageal varicose hemorrhage, 
that was due to or as a consequence of hepatocellular 
carcinoma with lung metastasis.  

According to a May 1998 letter from the veteran's private 
treating doctor, Dr. Caradonna, he had first seen the veteran 
for an elevated ferritin level secondary to elevated serum 
proteins in December 1993.  The doctor noted the in-service 
appearance of jaundice in August 1942, the presumptive 
diagnosis of hepatitis, the subsequent treatment with a fat-
free diet, and the veteran's recovery and return to duty one 
month later in September 1942.   He noted the February 1994 
biopsy finding of micronodular cirrhosis with moderate 
steatosis.  The doctor pointed out that June 1994 serology 
studies included a hepatitis profile showing that hepatitis A 
IgG antibody was positive, hepatitis B core antibody was 
positive, and hepatitis C antibody was negative.  It was 
noted that in December 1997 the veteran was diagnosed with 
inoperable hepatocellular carcinoma secondary to underlying 
cirrhosis.  

In a January 1999 letter, a local veterans service office 
sought an opinion from Dr. Caradonna (as a follow-up to the 
doctor's May 1998 letter) on whether it was as likely as not 
that the veteran's medical problems in service were related 
to hepatocellular carcinoma with cirrhosis.  The doctor 
replied in March 1999 that the possibility exists that the 
subsequent hepatoma was related to the infection in service, 
but that there was no way of proving this relationship.  

In April 2002, the appellant submitted argument in support of 
her claim, along with copies of several medical treatises, 
articles, and a similar Board decision.  In her statements, 
the appellant made various arguments, one of which is that 
the veteran developed hepatitis during active service, the 
service hepatitis never resolved, the hepatitis residuals led 
to liver cirrhosis after service, and the liver cirrhosis led 
to the fatal liver cancer.  




II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statement of the 
case, and the Board's remand, the VA has informed the 
appellant of the evidence necessary to substantiate her claim 
and of her and the VA's mutual responsibilities for providing 
evidence.  It appears that the claims folder was 
reconstructed after the original claims folder was misplaced.  
Identified medical records have been obtained, and copies of 
service medical records have been associated with claims 
folder.  The VA has satisfied the notice and duty to assist 
provisions of the law as to these claims.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's service medical records show that he was 
diagnosed with acute catarrhal jaundice in 1942; such is old 
terminology for viral hepatitis (a liver infection).  As 
pointed out in the material submitted by the appellant, at 
the time of the service episode of hepatitis, there were no 
scientific tests yet available to narrowly classify the type 
of hepatitis which the veteran had.  He was discharged from 
service in 1945.  In 1993, many years after service, he was 
seen for liver problems, and a past episode of hepatitis was 
noted.  Studies in 1994 showed liver cirrhosis and evidence 
of past hepatitis A and B infections.  In 1997, the veteran 
was found to have hepatocellular carcinoma (liver cancer), 
and medical records attribute the liver cancer to the liver 
cirrhosis.  The veteran died as the result of the liver 
cancer in 1998.  

The 1998 and 1999 statements by Dr. Caradonna, and the 
written material submitted by the appellant, collectively 
indicate that, while it cannot be known with certainty, there 
is a reasonably good chance that the hepatitis in service was 
the type (apparently hepatitis B) which caused chronic liver 
damage, and that such resulted in the post-service cirrhosis, 
which in turn led to the development of the fatal liver 
cancer.  Given the facts and circumstances of this particular 
case, this is more than mere speculation, and the evidence 
appears to be about equally balanced for and against this 
theory.  As the evidence is in equipoise, the appellant is 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The 
Board finds that the fatal liver cancer may be traced to the 
liver infection in service.  A liver disability incurred in 
service resulted in the veteran's death, and thus service 
connection for the cause of the veteran's death is warranted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

